IN THE UNITED STATES COURT OF APPEALS

                  FOR THE FIFTH CIRCUIT


                     S))))))))))))))Q
                      No. 95-30222
                     S))))))))))))))Q


ALL PLAINTIFFS,

                                        Plaintiffs,

STEAM & PROCESS REPAIRS, INC.,

                                        Intervenor-Plaintiff,

     versus



ARCADIAN CORP., Includes Arcadian Partners,
Arcadian Partners L.P., Arcadian Fertilizer,
ET AL.,

                                        Defendants,

ARCADIAN CORP., Includes Arcadian Partners,
L.P., ARCADIAN FERTILIZER, L.P.,
LEXINGTON INSURANCE COMPANY and
ASSICURAZIONI GENERALI, S.P.A.,

                                        Defendants-Appellants,

     versus

STAMICARBON B.V., STAMICARBON, N.C.
and DSM N.V.,

                                        Defendants-Appellees.

              * * * * * * * * * * * * *

                   consolidated with
              * * * * * * * * * * * * *

                     S))))))))))))))Q
                      No. 95-30263
                     S))))))))))))))Q
     ALL PLAINTIFFS,

                                             Plaintiffs,

     STEAM & PROCESS REPAIRS, INC.,

                                             Intervenor-Plaintiff,

             versus



     ARCADIAN CORP., Includes Arcadian Partners,
     Arcadian Partners L.P., Arcadian Fertilizer,
     ET AL.,

                                             Defendants,

     ARCADIAN CORP. Includes Arcadian Partners,
     ARCADIAN FERTILIZER, L.P., LEXINGTON INSURANCE
     COMPANY and ASSICURAZIONI GENERALI, S.P.A.,

                                             Defendants-Appellants,

             versus

     CHICAGO BRIDGE & IRON CO.,

                                             Defendant-Appellee.

                        S))))))))))))))))))))))))Q
         Appeals from the United States District Court for the
                     Western District of Louisiana
                                (93MD1)
                        S))))))))))))))))))))))))Q
                           November 14, 1995

Before WISDOM, GARWOOD and JONES, Circuit Judges.*

PER CURIAM:

     We conclude that these consolidated appeals are ultimately



     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.

                                    2
controlled by the decision of this Court in Chicago Bridge & Iron

Co. v. Davy McKee & Co., No. 91-4531 (5th Cir. Sept. 18, 1992)

(unpublished), and the decision of the Louisiana Court of Appeal

for the Third Circuit in Smith v. Arcadian Corp., 657 So. 2d 464

(La. App. 3d Cir. 1995).     Appellant argues that the roles of

Chicago Bridge & Iron Co. and Stamicarbon in these cases are

different from that of Davy McKee in the cited cases, but we find

no difference in the roles of those parties that would be material

for the purposes of La. R.S. 9:2772 in respect to the dismissed

claims.   See also Riley Stoker v. Fidelity & Guarantee Insurance

Underwriters, 26 F.3d 581, 591 (5th Cir. 1994).

     Accordingly, in each case the judgment of dismissal is



                                                        AFFIRMED.




                                3